MEMORANDUM **
Elroy Silas Martin appeals the sentence imposed following his guilty plea to kidnapping in violation of 18 U.S.C. § 1153 and 1201(a)(2) and his conviction of assault with a dangerous weapon, in violation of 18 U.S.C. § 1153 and 113(a)(3).
The only question presented is whether the district court erred in determining that Martin was a career offender pursuant to U.S.S.G. § 4B1.1 as a result of two prior convictions for crimes of violence. Martin argued that one of the predicate offenses, a criminal endangerment conviction in violation of Montana code section 45-5-207(1), is not a crime of violence under U.S.S.G. § 4B1.2(a)(2).
We have already held in United States v. Bailey, 139 F.3d 667 (9th Cir.1998), that a materially similar Arizona statute is a crime of violence. Bailey, 139 F.3d at 668. Bailey controls the outcome in this case.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.